       CASE 0:20-cv-01086-SRN-DTS Document 5 Filed 08/21/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Tathony Mavdell Brown,                            Case No. 20-cv-1086 (SRN/DTS)

               Plaintiff,

v.                                                ORDER

Pat Carr, et al.,

               Defendants.


       The above matter comes before the Court upon the Report and Recommendation of

United States Magistrate Judge David T. Schultz dated July 31, 2020. No objections have

been filed to that Report and Recommendation in the time period permitted.

       The Court, being duly advised in the premises, upon the Report and

Recommendation of the Magistrate Judge, and upon all of the files, records and

proceedings herein, now makes and enters the following Order.

       IT IS HEREBY ORDERED that this action is DISMISSED WITHOUT

PREJUDICE under Federal Rule of Civil Procedure 41(b) for failure to prosecute.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: August 21, 2020                         s/Susan Richard Nelson
                                               SUSAN RICHARD NELSON
                                               United States District Judge
